Citation Nr: 0330500	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  96-35 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for spondylosis of C5- 
C6 vertebra.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for impotence secondary 
to service-connected disabilities.

4.  Entitlement to an increased rating for lumbar strain with 
degenerative disc disease, currently evaluated as 40 percent 
disabling.

5.  Entitlement to an increased rating for prostatitis and 
urethritis, currently evaluated as 10 percent disabling.

6.  Entitlement to a compensable rating for chorioretinitis 
with scar of right retina and history of bilateral retinal 
holes.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This case initially was brought to the Board of Veterans' 
Appeals (the Board) from a rating decision rendered in 
September 1995 by the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

At the time the case was previously before the Board, and as 
delineated in the Board decision, there were questions which 
had to be resolved with regard to representation.  In 
December 1998, the Board remanded the case for that 
clarification, as well as development of specific clinical 
evidence with regard to the issues of an increased rating for 
low back and eye disorders.  In addition, extensive 
development and further adjudication was required by the RO 
with regard to the then pending issue of service connection 
for PTSD.  

The Board further noted that consideration of the veteran's 
other claims on appeal were being deferred until such time as 
his representation is clarified, so that any appointed 
representative had had an opportunity to address all the 
issues on appeal.

After extensive development of the case on the PTSD issue, 
the RO granted service connection for PTSD and assigned a 100 
percent schedular evaluation, thus rendering the TDIU issue 
moot.  Since both have been now resolved, neither issue is 
any longer part of the current appeal.  

The RO also granted entitlement to certain educational 
benefits, found the veteran to be competent, and denied 
special compensation on account of the need for aid and 
attendance or housebound status.  These issues were not 
appealed.  The RO continued the denials of the other 
remaining remanded claims, provided a partial Supplemental 
Statement of the Case, and the claim was returned to the 
Board. 


FINDING OF FACT

The veteran is reasonably shown, more often than not, to have 
pronounced limitation of back movements in multiple planes 
with degenerative disc disease, reported symptomatic 
radiation into his lower limbs, absence of knee and ankle 
reflexes, demonstrated abnormalities on EMG, MRI and other 
nerve studies, and relatively unremitting severe pain with 
little intermittent relief, even with the use of strong 
medication.


CONCLUSION OF LAW

The veteran meets the criteria for a 60 percent disability 
rating for his lower back disorder.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.66, 4.71a, Diagnostic 
Code 5293 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations

Certain revisions have taken place under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) which redefine the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  Second, the VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A 
(West Supp. 2002).

With regard to the limited issue with which the Board is 
making a final determination in this case, at this time, the 
Board finds that the VA's duties have been fulfilled.  The 
veteran was provided with adequate notice as to the evidence 
needed to substantiate his claim.  He has been fully apprised 
of what is required, whether he or VA are responsible for 
acquisition of pertinent evidence and in all other pertinent 
aspects of the case.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

Consequently, the claim need not be referred to the veteran 
or his representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations. See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 5292, slight limitation of lumbar 
motion is evaluated as 10 percent disabling.  A higher rating 
of 20 percent is assigned for moderate limitation of lumbar 
motion.  A 40 percent rating is reserved for severe 
limitation of lumbar motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).

Under Diagnostic Code 5295, a 40 percent rating is assigned 
for a severe lumbosacral strain where there is listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion. 38 C.F.R. § 
4.71(a), Diagnostic Code 5295 (2003).

Under Diagnostic Code 5293, a pronounced case of 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief warrants a maximum of a 60 
percent evaluation.  In the case of severe intervertebral 
disc syndrome with recurring attacks from which there is 
intermittent relief, a 40 percent rating is appropriate.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Prior VA and private physician's clinical assessments and 
records are in the file for comparative purposes.

VA evaluation in April 2000 showed the absence of right knee 
jerk and absent bilateral ankle jerks.  His plantar responses 
were down going bilaterally.

Further evaluative studies were undertaken in May 2000, 
report from which is of record.  At that time, the veteran 
described low back pain for many years, continuous in nature, 
and sharp sensations which radiated into his left buttock, 
down the lateral aspect of his left thigh along the lateral 
aspect of his left calf and into his left ankle.  There was a 
question of left lower extremity weakness.  He described his 
best position as lying on his back with a pillow behind his 
knees.  Percocet and methadone relieved the pain.  A MRI was 
said to have revealed disc disease.  He had been seen by a 
private physician who had not recommended surgery.  On 
examination he had knee jerks of 0+ on the right, 1-2+ on the 
left; ankle jerks were 0+ bilaterally.  Plantar responses 
were down going bilaterally.  Sensory changes were not 
otherwise present.  His gait was short-stepped but not 
causalgic.  Straight leg raising was positive on the right at 
approximately 30 degrees and positive on the left at 70 
degrees.  

A magnetic resonance imaging (MRI) scan was done in July 2000 
after an electromyelogram (EMG) and nerve conduction 
velocities of the lower extremities had been abnormal in May 
2000.  Bilateral sural, bilateral H. reflex and left 
superficial peroneal nerves showed no response.  Other 
velocities were normal.  Two muscles were tested on needle 
examination.  He was able to walk on his heels, toes and in 
tandem.  

The MRI scan of the lumbosacral spine without gadolinium 
showed well demonstrated intervertebral spaces and vertebral 
body heights.  There was some mild facet arthropathy at L-
4/L-5 and L-5/S-1.  There was also slight encroachment of the 
neural foramina bilaterally at L-5/S-1.

On VA examination in May 2002, the veteran said that he had 
back pain after prolonged sitting, standing or bending.  The 
back pain radiated into his left leg and left ankle.  He said 
that his toes on the left foot tingled all of the time.  He 
would wake up after 2 hours of sleep because of back pain, 
but then would be able to go back to sleep.  He used a corset 
all of the time for pain and could not carry anything of 
significant weight because of his back problems.  He used 
Oxycontin, 80 mgs., four times a day, and Percocet, 1 tablet 
a day for breakthrough back pain.  On examination he did not 
use a cane.  There was no muscle spasm and he could walk on 
his heels and toes.  Forward flexion was 0 to 5/40, 
bilaterally.  Lateral rotation was 10/15, bilaterally.  His 
knee jerks were 0 and his ankle jerks were 0, bilaterally.  
MRI of the lumbar spine was noted to show spondylosis.  Nerve 
conduction studies with the two evaluated nerves were 
described as abnormal.  The examiner questioned the 
correlation to all of the clinical evidence.  Degenerative 
joint disease of the lumbar spine without radiculopathy was 
diagnosed, and his lumbar strain was said to be causing his 
back pain.   

Analysis

With regard to the appropriate and most equitable rating for 
the veteran's low back disorder, in evaluating the veteran's 
current degenerative changes and other lumbosacral 
disabilities, the disability might be alternatively rated 
under several schedular provisions.  

Under Diagnostic Code 5293, a 60 percent rating is warranted 
when there is a pronounced case of intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and little intermittent 
relief.  A 40 percent rating is warranted when there is 
severe intervertebral disc syndrome with recurring attacks 
from which there is intermittent relief.

In the veteran's case, his ongoing and extensive clinical 
reports show X-ray evidence of significant disc disease.  
EMG, nerve conduction studies and MRI have confirmed the 
objective presence of impacted vertebrae.  And on repeated 
occasions, the veteran had complained of radiation of 
symptoms into his lower extremities.  Although some examiners 
have questioned the total authenticity of some of the alleged 
sensory changes, EMG and nerve conduction velocities of the 
lower extremities had been abnormal with bilateral sural, 
bilateral H. reflex and left superficial peroneal nerves 
showing no clinical response.  He has complained of radiation 
into the left side at several levels, and even on occasion 
down the right as well; and has had tingling in his feet and 
toes on the left.  It is also clearly shown that for some 
time, and on repeated objective evaluation, the veteran has 
demonstrated absent ankle jerks and absent ankle knee jerks, 
first on the left and on occasion, bilaterally.  Moreover, 
the veteran's pain is severe even when taking considerable 
medication, and he has pain on even the most limited of 
reported motions.

While the veteran does not always exhibit such a pronounced 
case of intervertebral disc syndrome as to warrant the 60 
percent rating, more often than not he does exhibit most of 
such symptoms.  

The Board finds that he more nearly approximates the criteria 
for the 60 rating than the 40 percent, and resolving all 
doubt in his favor, the 60 percent rating is reasonably 
warranted.


ORDER

An increased rating for lumbar strain with degenerative disc 
disease to 60 percent is allowed, subject to the pertinent 
regulatory criteria pertaining to the payment of monetary 
awards.  


REMAND

Cervical Spine

With regard to the issue of service connection for a cervical 
spine disorder, it is noted that the veteran has often had 
neck complaints.  In August 1997 or so, private treatment 
records reflect that he was also involved in an automobile 
accident and received neck trauma, since which he has had 
ongoing cervical complaints and care and symptoms have 
included back pain and multiple extremity radiation.

Accordingly, and particularly given the nature of the 
veteran's lumbar spine problems, the question is raised as to 
whether there is any relationship between the lumbar problems 
and cervical disabilities using any viable hypothesis. 

Hypertension

The veteran has demonstrated hypertension.  There is no 
medical opinion of record with regard to the relationship, if 
any, that there may be between the veteran's multiple other 
service-connected disabilities and elevated blood pressure 
and/or medications he takes for the other disabilities.  The 
Board is constrained from providing its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).
 
Impotence, Urethritis and Prostatitis

Service connection is already in effect for urethritis and 
prostatitis.  The veteran has long had prostate complaints as 
well as other periodic genitourinary complaints.  Not only 
has he not been examined in some time to determine the 
current state of that for which he already is service-
connected, but there is no medical opinion of record with 
regard to any association there may be between these 
disabilities and his claimed impotence, or for that matter, a 
demonstrated confirmation of that allegation.  The resolution 
of this possibility must be pursued on the veteran's behalf.

Chorioretinitis with scar of the right retina and retinal 
holes of both eyes

Pursuant to remand by the Board, the veteran underwent a VA 
eye evaluation in March 2000.  He stated that his eye 
problems had increased since he had last been evaluated in 
1998.  On examination, he said he had had headaches and used 
artificial tears about 3-4 times a day.  He was found to have 
bilateral nasal pterygium and early temporal pingueculas.  

There was trace nuclear sclerosis in both eyes with 
Mittendorf's dot in the left eye.  Dilated evaluation showed 
the foveal light reflex to be slightly blunted in the right 
eye.  The posterior pole was positive for two distinct round 
areas of RPE hyperplasia, along the inferior temporal arcade; 
the scars were described.  

He also had signs of two areas of lattice formations 
inferiorly in each eye; the left one was longstanding but the 
right one was said to have not been shown before.  Diagnoses 
were longstanding hyperplasic retinal scars of the right eye 
without visual acuity effect; dry eye as a result of surface 
irregularities; bilateral pterygium; refractive errors; 
peripheral areas of lattice degeneration of both eyes.  

The examiner stated that the veteran was to be reevaluated in 
five months because of the newly apparent latticing problems 
in the one eye.  It is not shown that such an evaluation was 
undertaken, or if so, there is no documented record of such 
an examination.  

In any event, it is necessary to determine the importance of 
these multiple eye findings (in addition to visual acuity), 
to determine whether there is any functional impact from 
these, and to ascertain whether any more recent findings 
warrant a change in the noncompensable evaluation now 
assigned.

Finally, the Board is mindful with regard to several of the 
remaining issues that disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310 (2003).  The United 
States Court of Appeals for Veterans Claims (Court) clarified 
that service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  To establish a claim for 
secondary service connection, a veteran must demonstrate that 
a current disability is the result of a service-connected 
disability.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).  
This has not been and must be properly and fully addressed.

Given the status of the development of the evidence in these 
issues, and the questions raised in association therewith, 
the Board has no choice but to remand the case for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  If he has been 
treated or evaluated by any other 
physicians since 1998 for any of the 
claimed disorders, (i.e., VA, private, 
institutional, occupational, etc.) he 
should provide records with  regard to 
such care.  If he needs assistance, and 
after appropriate release, the RO should 
provide it.  And if he has been seen by 
VA since the visits as reflected in the 
last records in the file, these records 
should also be obtained for all claimed 
disabilities.

2.  The veteran should be scheduled for 
examinations by physicians who have not 
previously seen him, with expertise in 
orthopedics, ophthalmology, urology and 
cardiology to review the evidence of 
record, undertake a comprehensive 
examination of the veteran; and provide 
definitive and fully annotated responses 
to the following questions: (a) what is 
the duration and probable etiology of all 
of the veteran's cervical spine problems, 
and what relationship, if any, do any of 
them have to his service-connected lumbar 
disability; (b) what is the relationship 
between the veteran's hypertension and 
any other service-connected disability, 
including but not limited to PTSD and 
degenerative changes, and/or medication 
therefor; (c) what is the functional 
impact of all of the veteran's eye 
disabilities, new and old; to what are 
any recent changes attributable; and are 
these related or unrelated to the basic 
service-connected disorder; and if so, by 
what is that distinguishable.  
Descriptions should be elicited as to 
actual current functional impairment of 
each disability.

3.  The RO should also provide the 
veteran appropriate notice under the 
VCAA.  Such notice should specifically 
apprise him of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The RO should review the claims file and 
ensure that no other notification or 
development action, in addition to that 
directed above, is required by the VCAA.  
If further action is required, it should 
be undertaken before further adjudication 
of the claims.  

4.  Finally, there should be 
readjudication of the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC must include citation to 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159 
(2002), and in all pertinent contexts, 
address the applicability of secondary 
service connection under 38 C.F.R. 
§ 3.310 and Allen.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



